DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/18/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 1-20 have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 15 thru 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim 15 recites computer readable storage medium.  The description of the computer readable storage media in the specification does not limit the claim language to only non-transitory computer readable storage media.  The specification describes what the computer readable media may include, but it is not limited to that description (P[0028]).  A claim drawn to such a computer readable medium that could cover both transitory  and non-transitory embodiments may be non-transitory” to the claim. (Kappos Memo 1/26/2010).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory doubles patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-
Claims 1-20  is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10928215B2, since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. 
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
	In the claim 1 of the application discloses “ A system comprising: a memory storing instructions; one or more processors coupled with the memory and configured to execute the instructions to: receive a destination for a vehicle; determine that the vehicle has arrived at or near the destination; store the destination in the memory based on determining that the vehicle has arrived at or near the destination; determine the vehicle is in a first parked state at a first location; store the first location as a parked position in the memory based on determining the vehicle is in the first parked state; determine the vehicle is in a second parked state at a second location within a predetermined time period after the first park state; determine the second location is more than a predetermined distance from the first location; store the second location as the parked position in the memory replacing the first location based on determining the second location is more than the predetermined distance from the first location; determine the vehicle is parked at a parked location, wherein the parked position is determined to be the parked location after the predetermined time period has ended; and transmit last mile navigation information associated with the destination and the parked location to a mobile device.”, while in the approved claim 1 of the patent discloses " A system comprising: a memory storing instructions; and one or more processors coupled with the memory and configured to execute the 
	In the claim 8 of the application discloses “A method for providing last mile navigation information, comprising: receiving a destination for a vehicle; determining that the vehicle has arrived at or near the destination; storing the destination in a memory based on determining that the vehicle has arrived at or near the destination; determining the vehicle is in a first parked state at a first location at a first time; storing the first location as a parked position in the memory based on determining the vehicle is in the first parked state; determining the vehicle is in a second parked state at a second location at a second time within a predetermined time period from the first time; storing the second location as the parked position in the memory replacing the first location based on determining the vehicle is in the second parked state; designating the parked position as a parked location after the predetermined time period; and transmitting the last mile navigation information associated with the destination and the parked location to a mobile device.”, while in the approved claim 8 of the patent discloses "  A method for providing last mile navigation information, comprising: receiving a destination for a vehicle; determining that the vehicle has arrived at or near the destination; storing the destination in a memory based on determining that the vehicle has arrived at or near the destination; determining the vehicle is parked at a parked location; and transmitting the last mile navigation information associated 
	In the claim 15 of the application discloses “A computer-readable medium storing executable code for providing last mile navigation information, comprising code to: receive a destination for a vehicle; determine that the vehicle has arrived at or near the destination; store the destination in the memory based on determining that the vehicle has arrived at or near the destination; determine the vehicle is in a first parked state at a first location at a first time; store the first location as a parked position in the memory based on determining the vehicle is in the first parked state; determine the vehicle is in a second parked state at a second location at a second time within a predetermined time period from the first time; store the second location as the parked position in the memory replacing the first location based on determining the vehicle is in the second parked state; designate the parked position as a parked location after the predetermined time period; and transmit last mile navigation information associated with the destination and the parked location to a mobile device.”, while in the approved claim 15 of the patent discloses "  A non-transitory computer-readable medium storing executable code for providing last mile navigation information, comprising code to: receive a destination for a vehicle; determine that the vehicle has arrived at or near the destination; store the destination in memory based on determining that the vehicle has arrived at or near the destination; determine the vehicle is parked at a parked location; and transmit the last mile navigation information associated with the destination and the parked location to a mobile device.”, From this comparison it shows that the present application discloses the similar/same/identical limitations with terminology, both method/system/apparatus claim 
Allowable Subject Matter
	Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, double patenting, set forth in this office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The reason for indicating allowable subject matter over the prior art of record Gerlach (US20160377449A1) is based on the combination of claims 1-20. Additionally, the indication of allowable subject matter is dependent upon amendments/terminal disclaimer to overcome the above double patenting rejection(s).
	Gerlach discloses the method involves receiving vehicle data from a set of sensors, where the vehicle data includes a current location and a current time. A set of usage scenarios is determined based on the vehicle data. Historical vehicle data and user data are accessed from a database. A likelihood value is assigned to the set of usage scenarios based on the vehicle data. A set of destinations and routes is predicted for the set of usage scenarios. A weight is assigned to the usage scenarios and set of destinations and routes.
	In regards to claim 1, Gerlach either individually or in combination with other prior art fails to teach or render obvious receive a destination for a vehicle; determine that the vehicle has arrived at or near the destination; store the destination in the memory based on determining that the vehicle has arrived at or near the destination; determine the vehicle is in a first parked state at a first location; store the first location as a parked position in the memory based on determining the vehicle is in the first parked state; determine the vehicle is in a second parked state at a second location within a predetermined time period after the first park state; determine the second location is more than a predetermined distance 
	In regards to claim 8, Gerlach either individually or in combination with other prior art fails to teach or render obvious receiving a destination for a vehicle; determining that the vehicle has arrived at or near the destination; storing the destination in a memory based on determining that the vehicle has arrived at or near the destination; determining the vehicle is in a first parked state at a first location at a first time; storing the first location as a parked position in the memory based on determining the vehicle is in the first parked state; determining the vehicle is in a second parked state at a second location at a second time within a predetermined time period from the first time; storing the second location as the parked position in the memory replacing the first location based on determining the vehicle is in the second parked state; designating the parked position as a parked location after the predetermined time period; and transmitting the last mile navigation information associated with the destination and the parked location to a mobile device.
	In regards to claim 15, Gerlach either individually or in combination with other prior art fails to teach or render obvious receive a destination for a vehicle; determine that the vehicle has arrived at or near the destination; store the destination in the memory based on determining that the vehicle has arrived at or near the destination; determine the vehicle is in a first parked state at a first location at a first time; store the first location as a parked position in the memory based on determining the vehicle is in the first parked state; determine the vehicle is in a second parked state at a second location at a second time within a predetermined time period from the first time; store the second location as the parked position in the memory replacing the first location based on determining the vehicle is in the second .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758.  The examiner can normally be reached on Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.